         Case 6:19-cv-00514-ADA Document 13 Filed 11/09/19 Page 1 of 12




                            UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION


Solas OLED Ltd., an Irish corporation,

                        Plaintiff,
                                                          CASE NO. 6:19-cv-00514 ADA
vs.

Dell Inc., a Delaware corporation;                        First Amended Complaint for
                                                          Patent Infringement
                        Defendant.
                                                          JURY DEMANDED




                       First Amended Complaint for Patent Infringement

        Plaintiff Solas OLED Ltd. (“Solas”) files this first amended complaint against Defendant

Dell Inc. (“Dell”), alleging infringement of U.S. Patent Nos. 6,072,450. The accused products

are Dell products with organic light-emitting diode (“OLED”) displays.

                                Plaintiff Solas OLED and the ’450 Patent.

        1.      Plaintiff Solas is a technology licensing company organized under the laws of

Ireland, with its headquarters at 4-5 Burton Hall Road, Sandyford, Dublin 18.

        2.      Solas is the owner of U.S. Patent No. 6,072,450, entitled “Display Apparatus,”

which issued June 6, 2000 (the “’450 patent”). A copy of the ’450 patent is attached to this

complaint as Exhibit 1.

                                 Defendant and the Accused Products.

        3.      Defendant Dell Inc. is a Delaware corporation with regular and established places

of business in this district.

                                                   1
         Case 6:19-cv-00514-ADA Document 13 Filed 11/09/19 Page 2 of 12




        4.      The Accused Products are Dell products with organic light-emitting diode

(“OLED”) displays. As an illustrative example, this includes Dell Venue 8 model tablets

(illustrated below).




                                               Dell Venue 8

                                 Jurisdiction, venue, and joinder.

        5.      Solas asserts claims for patent infringement against Dell under the patent laws of

the United States, including 35 U.S.C. §§ 271 and 281, et seq. The Court has original jurisdiction

over Solas’ patent infringement claims under 28 U.S.C. §§ 1331 and 1338(a).

        6.      The Court has personal jurisdiction over Dell. Dell has regular and established

places of business within this district and has committed acts of infringement within this district

(e.g., selling and using Accused Products). Dell has established minimum contacts with the State

of Texas such that the exercise of jurisdiction over Dell would not offend traditional notions of

fair play and substantial justice.




                                                 2
         Case 6:19-cv-00514-ADA Document 13 Filed 11/09/19 Page 3 of 12




       7.       Venue is proper in this district under 28 U.S.C. §1400(b) and 28 U.S.C.

§§ 1391(c). Dell has regular and established places of business in this district, including its

corporate headquarters at: One Dell Way, Round Rock, TX 78682.

                      Count 1 – Claim for infringement of the ’450 patent.

       8.       Solas incorporates by reference each of the allegations in the above paragraphs

and further alleges as follows:

       9.       On June 6, 2000, the United States Patent and Trademark Office issued U.S.

Patent No. 6,072,450, entitled “Display Apparatus.” Ex. 1.

       10.      Solas is the owner of the ’450 patent with full rights to pursue recovery of

royalties for damages for infringement, including full rights to recover past and future damages.

       11.      Each claim of the ’450 patent is valid, enforceable, and patent-eligible.

       12.      Solas and its predecessors in interest have satisfied the requirements of 35 U.S.C.

§ 287(a) with respect to the ’450 patent, and Solas is entitled to damages for Dell’s past

infringement.

       13.      Dell has directly infringed (literally and equivalently) the claims of the ’450

patent without a license or permission from Solas.

       Direct Infringement

       14.      Dell has directly infringed (literally and equivalently) at least one claim of the

’450 patent by making, using, offering to sell, selling, and importing the Accused Products. Dell

has infringed multiple claims of the ’450 patent, including independent claim 1. By way of

example only, the Dell Venue 8 tablet infringes an exemplary claim of the ’450 patent, as in the

following description, which Solas provides without the benefit of information about the accused

device obtained through discovery. For example, claim 1 claims a display apparatus as follows:



                                                  3
         Case 6:19-cv-00514-ADA Document 13 Filed 11/09/19 Page 4 of 12




       [1a] “a substrate;”

       The accused Venue 8 tablets include Organic Light Emitting Diode (OLED) panels that

include a polyimide substrate:

                  substrate




       [1b] “active elements formed over said substrate and driven by an externally

supplied signal;”

       The accused Venue 8 tablets include active elements formed over the substrate, driven by

an externally supplied signal:




                                              4
         Case 6:19-cv-00514-ADA Document 13 Filed 11/09/19 Page 5 of 12




          substrate




       [1c] “an insulation film formed over said substrate so as to cover said active

elements, said insulation having at least one contact hole;”

       In the accused Venue 8 tablets, an insulation film is formed over the substrate, covers the

active elements, and has contact holes:




                                                5
        Case 6:19-cv-00514-ADA Document 13 Filed 11/09/19 Page 6 of 12




                substrate




                                            contact hole




           insulation film




       [1d] “at least one first electrode formed on said insulation film so as to cover said

active elements, and connected to said active elements through said at least one contact

hole, said at least one first electrode being made of a material which shields visible light;”

       In the accused Venue 8 tablets, an electrode is formed on the insulation film, covers

active elements, and is connected to active elements through contact holes:




                                                6
         Case 6:19-cv-00514-ADA Document 13 Filed 11/09/19 Page 7 of 12




                                                            first
                                                         electrode
                                                          (anode)




       This electrode is formed of silver, which shields visible light.

       [1e] “an organic electroluminescent layer having an organic electroluminescent

material formed on said at least one first electrode so as to cover said active elements and

including at least one layer which emits light in accordance with a voltage applied to said at

least one layer;”

       In the accused Venue 8 tablets, a layer of organic electroluminescent material is formed

on the electrode, and covers active elements:




                                                 7
        Case 6:19-cv-00514-ADA Document 13 Filed 11/09/19 Page 8 of 12




                                                           first
                                                        electrode
                                                         (anode)




                                      organic
                             electroluminescent layer



       This organic electroluminescent layer emits in accordance with a voltage applied to the

layer using the OLED cathode and anode.

       [1f] “and at least one second electrode formed on said organic electroluminescent

layer which covers said active elements.”

       In the accused Venue 8 tablets, a second electrode is formed on the organic

electroluminescent layer:




                                                   8
         Case 6:19-cv-00514-ADA Document 13 Filed 11/09/19 Page 9 of 12




                                                                     second electrode
                          OLED Layer                                    (cathode)




                                     organic
                            electroluminescent layer


       Damages

       15.     Solas has been damaged by Dell’s infringement of the ’450 patent and is entitled

to damages as provided for in 35 U.S.C. § 284, including reasonable royalty damages.

                                              Jury demand.

       16.     Solas demands trial by jury of all issues.

                                            Relief requested.

       Solas prays for the following relief:

       A.      A judgment in favor of Solas that Dell has infringed the ’450 patent and that the

’450 patent is valid, enforceable, and patent-eligible;

       B.      A judgment and order requiring Dell to pay Solas all damages provided for under

35 U.S.C. § 284, including compensatory damages, costs, expenses, and pre- and post-judgment

interest for its infringement of the asserted patents;

       C.      A judgment and order requiring Dell to provide an accounting and to pay

                                                       9
        Case 6:19-cv-00514-ADA Document 13 Filed 11/09/19 Page 10 of 12




supplemental damages to Solas, including, without limitation, pre-judgment and

post-judgment interest;

       D.      A finding that this case is exceptional under 35 U.S.C. § 285, and an award of

Solas’ reasonable attorney’s fees and costs; and

       E.      Any and all other relief to which Solas may be entitled.

Dated: November 9, 2019                             Respectfully submitted,

                                                    /s/ Reza Mirzaie
                                                    Marc Fenster
                                                    CA State Bar No. 181067
                                                    Reza Mirzaie
                                                    CA State Bar No. 246953
                                                    Neil A. Rubin
                                                    CA State Bar No. 250761
                                                    Kent N. Shum
                                                    CA State Bar No. 259189
                                                    RUSS AUGUST & KABAT
                                                    12424 Wilshire Blvd. 12th Floor
                                                    Los Angeles, CA 90025
                                                    Telephone: 310-826-7474
                                                    Email: mfenster@raklaw.com
                                                    Email: rmirzaie@raklaw.com
                                                    Email: nrubin@raklaw.com
                                                    Email: kshum@raklaw.com

                                                    Sean A. Luner
                                                    CA State Bar No. 165443
                                                    Gregory S. Dovel
                                                    CA State Bar No. 135387
                                                    Jonas B. Jacobson
                                                    CA State Bar No. 269912
                                                    DOVEL & LUNER, LLP
                                                    201 Santa Monica Blvd., Suite 600
                                                    Santa Monica, CA 90401
                                                    Telephone: 310-656-7066
                                                    Email: sean@dovel.com
                                                    Email: greg@dovel.com
                                                    Email: jonas@dovel.com




                                               10
Case 6:19-cv-00514-ADA Document 13 Filed 11/09/19 Page 11 of 12




                                   T. John Ward, Jr.
                                   Texas State Bar No. 00794818
                                   Claire Abernathy Henry
                                   Texas State Bar No. 24053063
                                   Andrea L. Fair
                                   Texas State Bar No. 24078488
                                   WARD, SMITH & HILL, PLLC
                                   PO Box 1231
                                   Longview, Texas 75606-1231
                                   (903) 757-6400 (telephone)
                                   (903) 757-2323 (facsimile)
                                   E-mail: jw@wsfirm.com
                                   E-mail: claire@wsfirm.com
                                   E-mail: andrea@wsfirm.com

                                   ATTORNEYS FOR PLAINTIFF,
                                   SOLAS OLED, LTD.




                              11
        Case 6:19-cv-00514-ADA Document 13 Filed 11/09/19 Page 12 of 12




                                 CERTIFICATE OF SERVICE

       I hereby certify that on the 9th day of November, 2019, I electronically filed the

foregoing with the Clerk of Court using the CM/ECF system which will send notification of such

filing to the following:

Roger Fulghum
roger.fulghum@bakerbotts.com
BAKER BOTTS L.L.P.
One Shell Plaza, 910 Louisiana
Houston, Texas 77002
Telephone: 713.229.1234

                                                     By: /s/ Reza Mirzaie
                                                        Reza Mirzaie




                                                12
